DISMISS; and Opinion Filed July 13, 2018.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-17-01211-CV

                                ENNIS HAYWOOD, Appellant
                                           V.
                               JPACK INVESTMENTS, Appellee

                         On Appeal from the County Court at Law No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. CC-17-04786-E

                               MEMORANDUM OPINION
                          Before Justices Lang-Miers, Evans, and Schenck
                                    Opinion by Justice Schenck
        Appellant’s brief is overdue. It was first due April 25, 2018, and after an extension was

granted, June 5, 2018.

        Our order extending the deadline to June 5th cautioned that failure to file the brief could

result in dismissal of the appeal without further notice. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).

More than three weeks have passed since the deadline. Accordingly, we dismiss the appeal. See

id. 38.8(a)(1), 42.3(b),(c).




                                                    /David J. Schenck/
                                                    DAVID J. SCHENCK
171211F.P05                                         JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 ENNIS HAYWOOD, Appellant                             On Appeal from the County Court at Law
                                                      No. 5, Dallas County, Texas
 No. 05-17-01211-CV         V.                        Trial Court Cause No. CC-17-04786-E.
                                                      Opinion delivered by Justice Schenck,
 JPACK INVESTMENTS, Appellee                          Justices Lang-Miers and Evans
                                                      participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 13th day of July, 2018.




                                                –2–